Citation Nr: 9916187	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of post-operative residuals of lumbar fusion 
and decompression, rated as 60 percent disabling.

2.  Evaluation of post-operative residuals of right Achilles 
tendon repair, rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 22, 1977, to 
October 31, 1994.  He also had 10 years, 6 months, and 23 
days of active service prior to September 22, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that granted claims of entitlement to service connection 
for post-operative residuals of lumbar fusion and 
decompression and post-operative residuals of right Achilles 
tendon repair.  The RO assigned a 100 percent rating for the 
back disorder pursuant to 38 C.F.R. § 4.30 effective from the 
day following the veteran's separation from service until 
February 1, 1995.  A 20 percent rating was assigned 
thereafter.  The RO also assigned a 10 percent rating for the 
right ankle disorder effective from the day following his 
separation from service.  By a decision entered in 
September 1997, the RO increased the rating for the low back 
disorder to 60 percent, effective from February 1, 1995.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized these 
issues on appeal as claims for higher evaluations of original 
awards.

The Board notes that argument has been made during the 
pendency of the veteran's claims that the veteran is 
unemployable on account of service-connected disabilities.  
In this regard, the RO sent a letter to the veteran in July 
1997 informing him of his option to file a formal application 
for a total rating based on individual unemployability.  It 
does not appear that the veteran has filed such an 
application.



FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by severe pain, loss of motion, and demonstrable 
muscle spasms that equate to pronounced intervertebral disc 
syndrome; ankylosis of the spine at an unfavorable angle, or 
residual of fracture of the vertebra with cord involvement, 
or the need to use long leg braces, or the need to be 
bedridden is not shown.

2.  The veteran has severe ankle pain with motion, tenderness 
over the Achilles tendon area, and mild swelling, but the 
functional losses caused thereby do not equate to more than 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A higher evaluation for post-operative residuals of 
lumbar fusion and decompression is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1998).

2.  A higher evaluation for post-operative residuals of a 
right Achilles tendon repair is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

A February 1996 VA examiner noted the veteran's history of 
lumbar fusion and decompression in 1994.  Along with other 
clinical findings, the examiner noted that the veteran had a 
15.5 centimeter scar in the midline of the lumbosacral spine.  
The scar was mobile and not tender.  It was also noted that 
the veteran experienced occasional pain in the right ankle 
area.  

A treatment report from the veteran's private physician 
indicates that, in July 1997, the veteran was seen for 
complaints of continued pain on the right side of his low 
back adjoining the posterior superior iliac spine, and some 
right lower extremity radicular pain in what sounded like an 
L5 distribution.  Examination revealed a well-healed midline 
lumbar incision.  The veteran had tenderness to palpation 
over the right S1 screw head area.  Straight leg raising test 
was negative.  Lower extremity motor examination was within 
normal limits.  Radiographs of the lumbar spine showed well-
maintained posterior segmental spinal instrumentation from L4 
to the sacrum, and a solid fusion in the same area.  The 
clinical assessment was painful right S1 screw head versus 
sacroiliac symptoms, and intermittent right lower extremity 
radicular symptoms.  

At a July 1997 VA examination, the veteran reported that he 
was unable to tie his shoes, carry any weight, drive a 
vehicle, or work because of the need to lie down for pain 
relief every hour.  As for his right ankle, he reported that 
the pain in this area was aggravated by prolonged standing.  
He indicated that he experienced swelling often at the end of 
the day, and that the pain was a constant problem.  
Examination of the back revealed that the veteran ambulated 
very painfully with a marked limp favoring the right leg, 
often leaning against a wall for support.  It was noted that 
he obviously had severe low back pain on any motion.  A six-
inch scar over the lumbar spine was noted.  There was severe 
pain on motion of the back, and paraspinal muscle spasms were 
noted.  Examination of the ankle revealed obvious severe pain 
on any motion.  Tenderness was noted over the entire tendon 
area and range of motion was limited to 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  No other 
specific abnormality was noted except mild swelling.  The 
diagnoses included status post-operative fusion and 
decompression with incapacitating pain and limitation of 
function, and status post-operative Achilles tendon repair 
aggravated by the low back disability.  The examiner opined 
that the veteran presented with extreme incapacitating pain 
and disability which, in the examiner's opinion, made him 
unemployable.  It was noted that, because of the long wait to 
be examined, the veteran had said that his general condition 
was about as bad as it ever got at the time of the 
examination.  The examiner indicated that additional comments 
with respect to DeLuca v. Brown, 8 Vet.App. 202 (1995) would 
be purely speculative.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he experienced consistent pain in the 
low back.  He testified that the pain made it difficult for 
him to do simple tasks, raise his right arm above his 
shoulder, bend, lift more than 10 to 15 pounds, or sit for 
long periods of time.  He also said that he had difficulty 
standing because of his ankle.  He said that his toes became 
numb and he experienced swelling with prolonged standing.

The veteran's service-connected low back disability has been 
evaluated as 60 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  As noted above, a 
100 percent rating was in effect following the day after the 
veteran's separation from service until February 1995.  The 
Board notes that a 60 percent rating is the maximum 
evaluation allowable under Code 5293.  38 C.F.R. § 4.71a.  

Therefore, given the 60 percent disability rating currently 
assigned for the veteran's service-connected low back 
disorder, the veteran will only be entitled to a higher 
schedular rating of 100 percent if he has a fracture with 
cord involvement, requires long leg braces or is bedridden 
under Diagnostic Code 5285, or has ankylosis of the spine at 
an unfavorable angle under Diagnostic Code 5286.  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not show that 
the veteran has residuals of a fracture of the vertebra with 
cord involvement, requires long leg braces, or is bedridden.  
Therefore, a 100 percent schedular rating under Diagnostic 
Code 5285 is not warranted.  Moreover, the evidence of record 
does not show that the veteran has ankylosis of the spine at 
an unfavorable angle.  Consequently, no basis exists for a 
higher schedular rating.  Indeed, the most recent VA 
examination findings indicate that none of these problems 
exist.

Additionally, the veteran is at the highest rating for 
limitation of motion, see VAOPGCPREC 36-97 (Dec. 12, 1997); 
Johnston v. Brown, 10 Vet. App. 80 (1997), which means that a 
higher schedular rating may not be assigned on account of 
functional losses experienced as a result of pain, weakness, 
fatigability, etc.  Johnston, supra.  (See below for comments 
regarding the RO's determination with respect to 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1998).  Therefore, a higher schedular evaluation is not 
warranted.

With regard to the right Achilles tendon repair, the Board 
notes that the veteran has severe pain on any motion, as well 
as tenderness over the tendon area and mild swelling.  
However, even with all of these difficulties, he was able to 
move to 10 degrees of dorsiflexion and to 30 degrees of 
plantar flexion.  (Normal ankle motion is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1998).)  In order for a higher rating to be 
assigned, limited motion must be marked or there must be 
ankylosis in plantar flexion at less than 30 degrees or in 
dorsiflexion less than 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (1998).  

What is significant about the evidence of record is that the 
veteran apparently was examined in July 1997 at maximum 
disability.  The Board arrives at this conclusion because of 
his comment that he was about as bad as he ever got when 
examined that day.  Moreover, the examiner indicated that 
further findings regarding the degree of functional 
impairment could not feasibly be made.  DeLuca, supra.  
Consequently, the findings made in July 1997 can be said to 
have represented the full degree of ascertainable functional 
losses due to residuals of the right Achilles tendon repair.  
In short, even with the severe pain, and tenderness and 
swelling, the veteran could still move his ankle to 10 
degrees of dorsiflexion and to 30 degrees of plantar flexion.  

Although the term "marked" as used in Diagnostic Code 5271 
is not defined by regulation, an overview of the regulatory 
scheme strongly suggests that the 20 percent rating for 
marked limitation of motion should not be assigned in the 
veteran's case.  As noted above, no more than 20 percent is 
assigned even for ankylosis at 30 degrees.  Since the veteran 
can clearly move from 10 degrees of dorsiflexion to 30 
degrees of plantar flexion, albeit with pain, the Board finds 
that his disability does not equate to debility contemplated 
by a 20 percent rating for "marked" limitation of motion.  
As noted above, although the veteran experiences severe pain 
with any motion, and has tenderness and swelling, no better 
estimate of functional losses could be made, especially since 
he was evaluated at a time when he was at about maximum 
disability.  Consequently, a higher schedular rating is not 
warranted.  

As for scarring due to operations on the low back and 
Achilles tendon, there is no indication that any service-
connected scar exists which causes functional impairment 
beyond that already contemplated by the criteria discussed 
above, or which is tender and painful, or which is poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118 
(1998).  Therefore, no basis exists for assigning separate 
ratings on account of post-operative scarring.

The Board recognizes that the veteran's appeal was from an 
original rating following his separation from military 
service.  Therefore, the principles enunciated in Fenderson, 
supra, apply.  However, upon review of the record since the 
ratings were made effective for the low back and right ankle, 
the Board finds that higher schedular ratings were not 
warranted at any point during the pendency of the veteran's 
claims.  

Turning to the question of whether the RO should have 
referred either issue to the VA Central Office under 
38 C.F.R. § 3.321(b)(1) for consideration of extraschedular 
ratings, the Board finds that such an action was not 
necessary.  Although the veteran has described his problems 
due to service-connected disability as being so bad that he 
can no longer work, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards for 
either of the disabilities at issue.  See 38 C.F.R. 
§ 3.321(b)(1) (1998).  The current evidence of record does 
not demonstrate that low back disability or right ankle 
disability, individually, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that each disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule as to each 
disability, the Board concludes that a remand to the RO for 
referral of either issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  (This decision does not extend to whether the 
service-connected disabilities collectively result in 
unemployability.  As noted above, the July 1997 VA examiner 
opined that extreme incapacitating pain and disability made 
the veteran unemployable.  However, there is no indication in 
the record that such an opinion was based solely on pain 
caused by the back alone or the ankle alone.  Indeed, it 
appears from the context of the examiner's statement that his 
opinion was based on the collective effect of both service-
connected disabilities.)

	(CONTINUED ON NEXT PAGE)



ORDER

A higher rating for post-operative residuals of lumbar fusion 
and decompression, or post-operative residuals of right 
Achilles tendon repair is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

